Citation Nr: 0210507	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the reduction of the disability rating for major 
depression from 30 percent to noncompensable, effective 
October 1, 1999, was proper.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
January 1994.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a July 1999 rating decision 
rendered by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which reduced the 
evaluation for the veteran's service-connected major 
depression from 30 percent to noncompensable, effective 
October 1, 1999.  The veteran's claims folder was later 
transferred to the RO in Denver, Colorado.

In February 2001, the Board remanded the case to the RO to 
schedule the veteran for a hearing before a Member of the 
Board.  The RO subsequently scheduled a hearing before a 
Member of the Board for June 24, 2002.  By letters dated in 
May and June 2002, the veteran was notified of the date, 
time, and location of the hearing.  The veteran was informed 
that failure to appear for the hearing would be considered a 
withdrawal of his hearing request.  He did not appear for the 
hearing as scheduled.  Accordingly, the case is ready for 
Board review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.
 
2.  On VA examination in June 1994, the veteran was diagnosed 
with major depression and the examiner commented that the 
veteran was mildly impaired; a GAF score of 63 was assigned. 

3.  A December 1997 Navy Medical Board examination report 
indicates that the veteran denied any symptoms of major 
depression; a diagnosis of major depressive episode, 
resolved, was rendered.  

4.  A March 1999 VA examination report indicates that the 
veteran did not have a diagnosable mental disorder. 

5.  The evidence demonstrates sustained improvement of the 
veteran's service-connected major depression.  


CONCLUSION OF LAW

The statutory and regulatory requirements for reducing the 30 
percent rating for major depression have been met; the 
criteria for a compensable rating for this disability are not 
met.  38 U.S.C.A. §§ 1151, 5100, 5102-5103A, 5106, 5126 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 
Diagnostic Code 9434 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case issued during the course of this 
appeal.  Similarly, in a September 2001 letter, the veteran 
was informed of the provisions of the VCAA, what information 
was needed from the veteran and what VA was doing to assist 
him in the development of his claim.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The VCAA also provides that VA has a duty to assist the 
claimants in developing their claims.  VA is specifically 
required to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. § 5103A.  
The veteran has not referenced, nor does the evidence show, 
the existence of any additional medical evidence that is not 
presently associated with the claims folder and which is 
obtainable.  According, the Board finds that VA's duty to 
assist the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded a March 1999 VA examination 
addressing the severity of his service connected psychiatric 
disorder.  In addition, VA has the report of a 1997 
psychiatric examination report from the Navy. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background: The veteran's service medical records 
show that he injured his left knee during active service.  
The veteran developed complications following surgery that 
necessitated the amputation of his left leg above the knee.  
Service medical records reflect that he developed depression 
and anxiety following his amputation.  In January 1994, the 
veteran was released from active duty and placed on the 
Temporary Disability Retired List (TDRL).  

The veteran underwent a VA psychiatric examination for 
disability evaluation purposes in June 1994.  He complained 
of depression and problems with his energy level and 
appetite.  His sleep was fairly good and he was not 
undergoing any current psychiatric treatment.  He was not 
taking any medications and denied the use of alcohol and 
recreational drugs.  He denied suicidal ideations.  He 
maintained some feelings of betrayal and bitterness toward 
the military as a result of the loss of his leg.  He aspired 
to obtain an education in engineering.  He had no hobbies.  
He had a few friends with whom he associated.  He had no 
present trouble with symptoms of mania.  He related to the 
examiner well and maintained good eye contact.  He appeared 
intelligent and used cynical humor as a method of relating.  
His speech was normal with no pressure and no dysarthria.  
There was no evidence of hallucinations or delusions.  He was 
nonpsychotic and his thoughts were goal directed.  Pertinent 
diagnosis was major depression, mild.  The examiner assigned 
a Global Assessment of Function (GAF) score of 63.  

A rating decision in August 1994 granted service connection 
for depression, and assigned a 30 percent evaluation thereto, 
effective from January 8, 1994, the day after the veteran's 
separation from service.

In December 1997, the veteran underwent a special periodic 
psychiatric examination at the Naval Medical Center in San 
Diego, California, in order to ascertain whether he should be 
transferred from the TDRL to the Permanent Disability Retired 
List.  The examination report indicates that the veteran 
denied any symptoms consistent with major depression since 
being placed on the TDRL in January 1994.  He indicated that 
he had never sought treatment through the military or VA for 
depression.  He also reported that he had not seen a 
psychiatrist since 1992.  He denied consistently depressed 
mood, anhedonia, sleep disturbance, change in appetite, or 
suicidal or homicidal ideation.  At times, he became angry at 
himself and other when he slipped or fell and felt 
embarrassed due to his disability.  His wife reported that 
when the subject of his dealings with the Navy medical system 
and the government arose, he became angry.  The examiner 
noted that the veteran denied any history of any symptoms 
consistent with an anxiety, psychotic, manic, or substance-
related disorder.  The veteran was alert and cooperative with 
the interviewer.  His eye contact was good and his speech was 
of regular rate and volume.  His thought processes were 
logical and goal directed.  His thought content was without 
delusions, hallucinations, or obsessions.  His stated that 
his mood was "okay" and his affect was of full range and 
congruent to thought content.  Cognition was intact and his 
judgment and insight were fair.  Diagnosis was major 
depressive episode, resolved.  The examiner stated that 
"since the [veteran's] psychiatric condition has resolved, 
he is fit for duty from a psychiatric viewpoint."

In a rating decision of January 1999, the RO determined that 
the evidence of record reflected improvement and that a 
routine future examination would be scheduled.  An 
examination was scheduled for December 1998; however, the 
veteran did not appear.  Subsequent correspondence from the 
veteran indicates that he did not receive notice of the 
examination as he was out of town for the holidays.  

In March 1999, the veteran was afforded a VA psychiatric 
examination.  The examination report indicates that the 
examination took approximately 30 minutes and included a 
review of the claims folder.  The examiner noted that the 
veteran was pleasant and cheerful.  He seemed to manage 
walking with his prosthesis quite well.  He reported in-
service "depressive episodes;" however, he was not 
presently on any medication for his depressive order.  He was 
on his second marriage and had been married for about three 
years.  He had two children at home and his wife was 
expecting another child.  He enjoyed being with his family 
and doing things with his wife.  He was active in church and 
taught Sunday School to a high school class.  He had obtained 
an associated degree in electronics and was attending college 
to obtain an engineering degree.  He reported that he was 
getting straight A's.  In addition, he worked 60 hours a week 
installing awnings.  He usually worked alone, but 
occasionally worked with a helper.  He reported that he got 
along with his helper at work.  He reported that he could 
concentrate and sleep well.  He described his motivation as 
good.  The examiner noted that the veteran did not mention 
any complaints referable to any kind of mental disorder to 
include depressive episodes.  The veteran was optimistic 
about the future.  He described his present job as "great" 
and stated that he had never had any reprimand from his boss.  
He did not use illegal drugs or alcohol.  He was oriented to 
person, place, and time.  There was no indication of any 
cognitive impairment.  There was no indication that he 
experienced any hallucinations or paranoid delusions.  His 
affect was broad.  According to the examiner, the veteran had 
a "nice sense of humor."  The examiner could not find any 
diagnosable mental disorder. 

In a rating decision in March 1999, the RO proposed to 
decrease the 30 percent rating for major depression to 
noncompensable.  The veteran was notified of this decision 
and advised of his right to request a personal hearing by 
letter dated in April 1999.  

Thereafter, the RO reduced the veteran's rating to 
noncompensable by rating decision dated in July 1999 and made 
effective on October 1, 1999. 

In June 2000, the veteran indicated that he was unemployed.  
However, he attributed his unemployment to his back.


Legal Criteria:  VA regulations provide that where reduction 
in evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e) (2001).  
Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he/she may request a predetermination hearing, 
provided that the request is received by VA within 30 days 
from the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Under 38 C.F.R. § 3.344(c), if a rating has been in effect 
for 5 years or more, the provisions of 38 C.F.R. § 3.344(a) 
must be complied with in any rating reduction.  The latter 
provision requires, in part, that there be material 
improvement in the disability before there is any rating 
reduction.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  Historically, the RO initially granted 
entitlement to service connection for depression in August 
1994.  The RO assigned an original disability evaluation of 
30 percent, effective date of January 8, 1994, the day 
following the veteran's release from active duty.  Hence, 
January 8, 1994, is the date that must be considered as the 
beginning date of that "rating" for purposes of measuring 
the five-year rating period under § 3.344(c).  See Brown v. 
Brown, 5 Vet. App. 413, 417 (1993).  The RO proposed reducing 
the veteran's disability in March 1999, more than five years 
after the beginning date of the rating.  As such, the issue 
then becomes whether material improvement in the veteran's 
service-connected psychiatric disorder was demonstrated in 
order to warrant a reduction in his VA compensation benefits.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, supra.

Moreover, under 38 C.F.R. § 3.344(a), rating agencies are 
directed to handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  In addition, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown, supra.

Under the appropriate schedular criteria, Diagnostic Code 
9434 provides that major depression is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders pursuant to 38 C.F.R. § 4.130.  
When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  A 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis:  The Board finds that the RO provided the veteran 
with appropriate notice of the proposed reduction of his 
service-connection major depression.  The RO issued a rating 
decision in March 1999 proposing the reduction in the 
veteran's 30 percent disability evaluation for his service-
connected psychiatric disorder, and he was notified of the 
proposed action by letter dated in April 1999.  The proposed 
reduction was effectuated in a July 1999 rating decision, 
effective October 1, 1999.  Therefore, the Board determines 
that the RO's reduction of the evaluation of the veteran's 
psychiatric disability was procedurally in accordance with 
the provisions of 38 C.F.R. § 3.105. 

To determine whether a rating reduction is proper, the Board 
must review the evidence that served as the basis for the 
award of the prior rating in comparison with the evidence 
that served as the basis for the reduced rating.  The Board 
notes that 38 C.F.R. § 3.344 applies in this case because the 
veteran's schedular evaluation was in effect for over 5 years 
(January 1994 to October 1999).  This regulation mandates 
that examinations less full and complete than those upon 
which the payments were authorized or continued will not be 
used as a basis of reduction.  Also ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on one examination except where all the 
evidence clearly warrants a conclusion that sustained 
improvement has been demonstrated.  Moreover, even when 
material improvement in the disability is clearly reflected, 
VA must consider whether the evidence makes it reasonably 
certain the improvement will be maintained under the ordinary 
conditions of life.  The Board will apply these provisions in 
considering whether the reduction was proper.  See Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 
413 (1993).

In the opinion of the Board, the evidence clearly reflects 
that the veteran has experienced improvement in his service-
connected psychiatric disorder and that this improvement is 
sufficient to warrant the reduction from a 30 percent rating 
to a noncompensable rating within the parameters of the 
relevant diagnostic code criteria and the regulatory 
provisions regarding reduction of ratings.

The Board finds the above evidence demonstrates material 
improvement in the veteran's major depression.  The veteran's 
major depression does not warrant more than a noncompensable 
evaluation under the rating criteria for mental disorders.  
The Board is aware, as mandated in Kitchens, that the 
examination on which the reduction is based must be at least 
as full as the one upon which the higher evaluation was 
awarded.  In addition, ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, etc., will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The 
examinations at issue satisfy this requirement in 
completeness and detail.  The examination on which the 
reduction was based, the Naval Medical Board examination of 
December 1997 and the VA examination of March 1999, are at 
least as complete and thorough as the examination of 1994 
upon which the 30 percent rating was based.  

Despite the veteran's reports that he is easily angered with 
a loss of impulse control, the recent examination reports 
reflect sustained improvement in his major depression and 
make it reasonably certain that the improvement heretofore 
noted will be maintained under the ordinary conditions of 
life.  The Navy psychiatrist that examined the veteran in 
1997 noted that he denied any symptoms of major depression.  
Based on her examination of the veteran, the Navy 
psychiatrist opined that the veteran's major depressive 
episode had resolved.  Similarly, the VA examiner that 
examined the veteran in March 1999 could find no diagnosable 
mental disorder.  The veteran was socially active, attending 
college and teaching Sunday School.  

Inasmuch as the preponderance of the evidence reflects that 
the veteran manifests very few, if any, symptoms attributable 
to his service-connected major depression, the criteria for a 
compensable rating for major depression are not met or 
approximated.  That is, the evidence does not show that the 
veteran's major depression results in occupational and social 
impairment as contemplated by a compensable evaluation.  
Accordingly, the reduction of the rating for the veteran's 
major depression was proper and the record reflects no basis 
for a rating in excess of the currently assigned 
noncompensable rating for major depression.


ORDER

Inasmuch as the reduction of the rating for major depression 
from 30 percent to noncompensable was proper, the benefit 
sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

